Filed Pursuant to Rule424(b)(3) Registration No.333-150612 MOODY NATIONAL REIT I, INC. SUPPLEMENT NO. 3 DATED AUGUST 24, 2012 TO THE PROSPECTUS DATED APRIL 20, 2012 This document supplements, and should be read in conjunction with, our prospectus dated April 20, 2012 relating to our offering of up to $1,100,000,000 in shares of our common stock, as supplemented by Supplement No. 1 dated April 20, 2012 and Supplement No. 2 dated May 15, 2012.Terms used and not otherwise defined in this Supplement No. 3 have the same meanings as set forth in our prospectus. The purpose of this Supplement No. 3 is to disclose: · the status of our public offering; · the sale of the Residence Inn Perimeter; · the election of our board of directors at the annual meeting of our stockholders; · the reappointment of our officers; · an update to the section of our prospectus entitled "Prior Performance Summary Adverse Business Developments;" and · our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012, filed with the Securities and Exchange Commission on August 14, 2012. Status of Our Public Offering We commenced our initial public offering of up to $1,100,000,000 in shares of our common stock on April 15, 2009. We are offering $1,000,000,000 in shares of our common stock in our primary offering and $100,000,000 in shares of our common stock pursuant to our distribution reinvestment plan. As of August 7, 2012, we had accepted investors’ subscriptions for and issued 971,000 shares of our common stock in our public offering, including 25,666 shares of our common stock issued pursuant to our distribution reinvestment plan, resulting in gross offering proceeds of $9,457,347. On February 14, 2012, we filed a registration statement on Form S-11 with the SEC to register a follow-on public offering of up to $1,000,000,000 in shares of our common stock. Under rules promulgated by the SEC, we can continue our initial public offering until as late as October 12, 2012. The Sale of the Residence Inn Perimeter As previously disclosed, we own a joint venture interest in a 128-room all-suite hotel property located in Atlanta, Georgia, commonly known as the Residence Inn by Marriot Perimeter Center, or the Residence Inn Perimeter, through Moody National RI Perimeter JV, LLC, which we refer to as the “joint venture.”We own a 75% interest in the joint venture and Moody National RI Perimeter TO, LLC, a limited liability company wholly owned by Brett C. Moody, our chairman and chief executive officer, owns a 25% membership interest in the joint venture. On August 14, 2012, Moody National RI Perimeter Holding, LLC, or Perimeter Holding, a wholly-owned subsidiary of the joint venture and holder of fee simple title to the Residence Inn Perimeter, and Moody National RI Perimeter Master Tenant, LLC, or Perimeter Master Tenant, and, with Perimeter Holding, collectively referred to herein as “seller,” entered into an Agreement of Purchase and Sale, or the Purchase Agreement, for the sale of the Residence Inn Perimeter to 6096 Barfield Road, LLC, which we refer to as the “buyer,” for an aggregate purchase price of $9,150,000. Perimeter Holding originally purchased the Residence Inn Perimeter for an aggregate purchase price of $7,350,000 plus closing costs, transfer taxes and certain payments to third parties in connection with fees incurred by the seller of the Residence Inn Perimeter. The sale of the Residence Inn Perimeter closed on August 23, 2012. Under the terms of the Purchase Agreement, the seller and the buyerequally divided all escrow fees and sales and transfer taxes in connection with the sale of the Residence Inn Perimeter, and all other closing costs were apportioned between the seller and buyer. In connection with the sale of the Residence Inn Perimeter, Perimeter Master Tenant’s lease of the Residence Inn Perimeter will be terminated. A portion of the proceeds from the sale of the Residence Inn Perimeter were used to repay the $5,000,000 loan obtained to acquire the Residence Inn Perimeter, or the Perimeter loan. Pursuant to the Purchase Agreement, in connection with the prepayment of the Perimeter loan, seller paid $391,232 and buyer paid $291,232 of the prepayment penalty. In addition, the seller has agreed to pay Residence Inn by Marriott, LLC, or Marriott,the $600,000 franchise termination fee payable pursuant to the Management Agreement with Marriott in connection with the anticipated termination of the Management Agreement. Election of Directors On August 14, 2012, we held the annual meeting of our stockholders. At the annual meeting of our stockholders, the following director nominees were elected to serve as our directors until the next annual meeting of our stockholders and until their successors are elected and qualified: Brett C. Moody William H. Armstrong, III Charles L. Horn John P. Thompson For biographical information on Messrs. Moody, Armstrong, Horn and Thompson, see the section of our prospectus entitled “Management—Directors and Executive Officers.” In connection with the reelection of each of our independent directors, we granted each independnt director 2,500 shares of restricted stock pursuant to our indepdent directors compensation plan. Reappointment of Officers On August 14, 2012, our board of directors unanimously reappointed the following officers to hold office until the next annual meeting of our board of directors or until their respective successors have been elected: Name Title Brett C. Moody Chief Executive Officer and President Robert W. Engel Chief Financial Officer, Treasurer and Secretary For biographical information on Messrs. Moody and Engel, see the section of our prospectus entitled “Management—Directors and Executive Officers.” Update to “Prior Performance Summary—Adverse Business Developments” The recent market downturn has adversely impacted, and could continue to adversely impact, certain prior real estate programs of our sponsor’s affiliates, resulting in a decrease or deferral of distributions with respect to such programs. Moody National Management, L.P. continues to seek approval to amend its master lease agreements for certain prior real estate programs to provide for either a deferral or a waiver of a portion of lease payments to program investors, each an “amendment” and collectively referred to as the “amendments,” and may continue to seek further amendments in the future depending upon the then-current economic conditions. Certain prior real estate programs have also requested additional cash infusions from investors to fund outstanding debt service payments. Further such requests may be necessary in the future depending upon the then-current economic conditions. These adverse developments have resulted in a reduction in payments to investors for certain prior real estate programs. Moody National Management, L.P. has also commenced negotiations with lenders to restructure loan terms with respect to certain prior real estate programs in default under existing franchise or loan agreements and may continue to do so in the future. On some of the loans on these prior real estate programs, the lender is pursuing various alternatives simultaneously, including initiation of foreclosure proceedings and negotiations for loan modifications. On these loans, the lender and borrowers are actively working toward a loan modification. However, there is no assurance that final loan modifications will be achieved, and with respect toone prior real estate program, it appears likely that the lender will consummate foreclosure proceedings. With respect to two tenant-in-common programs sponsored by Moody National Realty, the initial lender sold the loans, and the purchaser of the loans initiated foreclosure proceedings resulting in the filing for protection from these proceedings in the United States Bankruptcy Court by an affiliate of Moody National Realty owning an original equity investment in one property of approximately $10,000 and approximately $10,039 in the other property.These affiliates have now received court approval of a confirmation plan under which an agreement was reached with the lender and the loans were reinstated.In addition, another affiliate of Moody National Realty and tenant-in-common owners in eight tenant-in-common programs collectively initiated legal proceedings against a lender.Currently,six of these tenant-in-common programs have been restructured into a limited liability company owned by the former tenant-in-common owners and a lender affiliate, and the legal proceedings have been dismissed with respect to such programs.Additionally, the lender and borrowers on one of the tenant-in-common programs entered into a settlement and reinstatement of the loan, and the legal proceedings have been dismissed with respect to such program.The lender and borrowers on the remaining program continue to actively work on a restructuring of this transaction, while the lender is continuing to pursue its available remedies. In addition to the above, the 19 tenant-in-common owners of the Westchase Technology Center property, which originally acquired the property with a $4 million equity investment, declined to proceed with a lender’s loan modification proposal and allowed the lender to foreclose on an office building which secures the loan.The 28 tenant-in-common owners of a two-hotel project (consisting of the Springhill Suites Altamonte and the Holiday Inn Express Orlando) which originally acquired the project with a $ 10.2 million equity investment, declined to proceed with a lender’s loan modification proposal and allowed the lender to foreclose on the two hotels which secure the loan.Additionally, the 14 tenant-in-common owners of a two-hotel project (consisting of the TownePlace Suite Miami Airport and TownePlace Suites Miami Lakes) which originally acquired the project with a $5.9 million equity investment, declined to proceed with a lender’s loan modification proposal and allowed the lender to foreclose on the two hotels which secure the loan. Further, the 16 tenant-in-common owners of the TownePlace Suites Mount Laurel, which originally acquired the property with a $5.6 million equity investment, declined to proceed with a lender’s loan modification proposal and allowed the lender to foreclose on the hotel which secured the loan.Additionally, the 35 tenant-in-common owners of the Courtyard Columbus Airport, which originally acquired the property with a $11.1 million equity investment entered into a deed in lieu of foreclosure agreement with the lender. Quarterly Report for the Quarter Ended June 30, 2012 On August 14, 2012, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012, a copy of which is attached to this Supplement as Exhibit A (without exhibits). 2 EXHIBIT A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150612 MOODY NATIONAL REIT I, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 26-1812865 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6363 Woodway Drive, Suite 110 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 977-7500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer¨ Accelerated filer¨ Non-Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of August 7, 2012, there were 1,057,072shares of the Registrant’s common stock issued and outstanding. MOODY NATIONAL REIT I, INC. INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 (unaudited) 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statement of Equity for the six months ended June 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 36 PART II OTHER INFORMATION 37 Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 38 1 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2011 ASSETS Investment in hotel properties, net $ $ Cash and cash equivalents Restricted cash Accounts receivable, net of allowance of $6,000 and $6,000, respectively Mortgage note receivable Prepaid expenses and other assets Deferred loan costs, net of accumulated amortization of $67,851 and $49,125, respectively Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable $ $ Accounts payable and accrued expenses Due to related parties — Dividends payable Deferred income tax liability Total Liabilities Special Partnership Units— 100 Special Units of the Operating Partnership Commitments and Contingencies Equity: Stockholders’ equity: Common stock, $0.01 par value per share; 400,000,000 shares authorized, 954,999 and 576,377 issued and outstanding at June 30, 2012 and December 31, 2011, respectively Preferred stock, $0.01 par value per share; 50,000,000 shares authorized, no shares issued and outstanding — — Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest - 100 common units of the Operating Partnership Noncontrolling interest in consolidated joint ventures Total Equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 2 MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, Six months ended June 30, Revenue Room revenue $ Other hotel revenue Total hotel revenue Interest income from note receivable Total revenue Expenses Hotel operating expenses Property taxes, insurance and other Depreciation Corporate general and administrative Total expenses Operating Income Interest expense and amortization of deferred loan costs Income before income taxes Income tax expense (benefit) Current Deferred ) ) Total income tax expense Net Income (Loss) ) Income attributable to noncontrolling interest in consolidated joint ventures ) Income attributable to noncontrolling interest in common operating partnership units ) Net income (loss) attributable to common shareholders $ ) Net income (loss) per common share, basic and diluted $ ) Dividends declared per common share $ Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements 3 MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENT OF EQUITY Six months ended June 30, 2012 (Unaudited) Common Stock Preferred Stock Noncontrolling Interest in Operating Partnership Number of Shares Par Value Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Number of Units Value Noncontrolling Interest in Joint Ventures Total Equity Balance at January 1, 2012 $ — $ $ $ ) $ $ $ Issuance of common stock and operating partnership units, net of offering costs — Issuance of common stock pursuant to dividend reinvestment plan 66 — Compensation plan shares forfeited ) ) — — ) — ) Stock/unit-based compensation expense 50 — Net income — 27 Dividends and distributions declared — ) — ) ) ) Balance at June 30, 2012 $ — $
